DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I claims 1, 3-5, and 8-10 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that the technical feature of “first and second doors operable selectively to open and close the first and second air inlets” is not shown or cited in the reference US20070028769.  This is not found persuasive because Claim 16 does have this limitation and all the claims would still be restricted under US4299599.
US4299599 teaches in figure 2 a container with doors 13a and 13b that can open and close the open ends as shown, a condenser unit 9, and side walls 1A between the open ends with an air outlet 14a in the sidewall. With regards to Species I and II being related by product and process of using, Species I is directed to an apparatus and does not need to be used for producing liquid water from humid atmospheric air as taught by Species II. It can instead be used inside an office or house with air not from the atmosphere.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1the condensation of atmospheric water vapor" in page 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “standard” in claim 9 is a relative term which renders the claim indefinite. The term “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what kind of standard this cargo applies to, as standards differ depending on location.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeyama (US4299599).

Claim 1: Takeyama teaches an apparatus for producing liquid water from the condensation of atmospheric water vapor (abstract teaches a water producing apparatus for producing liquid water from a moisture in the ambient air), comprising:  	a transportable housing (column 10 lines 16-25 and figures 17-18 teach that this is capable of being transported by a truck)  	having an open first end defining a first air inlet, an open second end defining a second air inlet, and first and second opposed side walls extending between the first and second open ends (figures 2-3 and column 4 lines 18-52 teach a double sheet door 13a that is at one end of the device, and double plate doors 13b on the other end of the device. Column 5 lines 21-50 teach that 13a and 13b are both inlet doors. The column 1A and 1B are shown to be the side walls connecting the ends.);  	an air outlet opening in at least one of the first and second side walls (Column 4 lines 34-41 teach that the fan 2 sucks the air in through the first or second column and sends the air out through the air discharge 18, which is seen to be in the sidewall of the device in figures 2 and 3.);    
Claim 3: Takeyama teaches a first fan assembly in the housing proximate the first air inlet and a second fan assembly in the housing proximate the second air inlet (Figure 3 shows a blower 4a and 4b, each proximate to the first and second air inlet respectively. Blowers are 
Claim 8: Takeyama teaches the condensation unit is a first condensation unit located in the housing between the first open end and the air outlet, the apparatus further comprising a second condensation unit located in the housing between the second open end and the air outlet (Figure 6 shows two condensation units 9m and 9n. Figure 7 shows that the condensation unit is between the inlet 13a/b and the outlet 18.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 Takeyama in view of Kennon (US20080041569).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama.
Rejection in view of Takeyama and Kennon
Claim 4: Takeyama does not explicitly teach the first fan assembly includes at least one fan mounted on a first fan-mounting panel located between the first door and the condensation unit, and wherein the second fan assembly includes at least one fan mounted on a second fan-mounting panel located between the second door and the condensation unit.  
Takeyama does teach two fans (blowers 4a and 4b) that appear to be placed between the inlet doors 13a and 13b and the condensation unit 9 as shown in figure 7. 
Kennon teaches in the abstract fans used for drawing air in mounted on a structure using hinges. It is done this way to keep the fans in place and be able to access the fans in the event of needing to replace a fan.
It would have been obvious to one of ordinary skill in the art to attach the fans to a mounting structure using hinges as taught by Kennon since as the fans must be connected to the device and this allows for ease of replacement when needed.
Claim 5: Kennon teaches each of the first and second fan-mounting panels is pivotably attached to the housing (Abstract teaches that the fans are attached using hinges, which allow the fans to swing up and down, meaning that they pivot).
It would have been obvious to one of ordinary skill to use   Rejection in view of Takeyama
Claim 9: Takeyama does not explicitly teach the housing is configured as a standard ship-loadable cargo container.
However Takeyama teaches in figures 17 and 18 the device being in a trailer car that is able to be transported by a truck. It would be obvious to one of ordinary skill in the art to use a container such as a standard ship-loadable cargo container as a trailer carried by a truck is capable of being loaded onto a ship.
Claim 10: Takeyama does not explicitly teach the housing is a first housing, and wherein the system comprises one or more further housings, each of the further housings being configured to be positioned relative to the first housing and to each other so as to define an arrangement of modular housings, each of the modular housings in the arrangement defining first and second air inlets, and an air outlet, each of the modular 
However it would have been obvious to one of ordinary skill in the art to have multiple devices for transportation or production of water since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 6251172, 20180127954, 20180127956, 5961697, 20120102929, 20140116870, 9441892, 20140147313, 9212668.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        02/02/2022